United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS           May 8, 2003

                       FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                Clerk

                           No. 02-60477
                         Summary Calendar


RUBEN PEREIRA; VILMA ESPERANZA SOLIS-RIVERA;
RUBEN ALBERTO PEREIRA-SOLIS; VILMA VIOLETA
PEREIRA-SOLIS,

                                    Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                       * * * * * * * * * *
                         CONSOLIDATED WITH
                             02-60478
                       * * * * * * * * * *

ROBEL PEREIRA-SOLIS,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.
                       --------------------
               Petition for Review of Orders of the
                   Board of Immigration Appeals
                        BIA No. A73 756 832
                        BIA No. A73 756 834
                        BIA No. A73 756 836
                        BIA No. A73 756 837
                        BIA No. A76 226 680
                       --------------------
Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.
                    No. 02-60477 c/w 02-60478
                               -2-

PER CURIAM:*

     Ruben Pereira, his wife, and his children (collectively, the

Pereiras) petition for review of the decision of the Board of

Immigration Appeals (BIA) summarily affirming the immigration

judge’s decision to deny their application for asylum and for a

withholding of deportation.   They argue that the summary

affirmance procedures of the BIA, as codified at the time of

their hearing under 8 C.F.R. § 3.1(a)(7)(ii),** deprive them of

meaningful judicial review and deny them due process.   Their

contentions are without merit.    See Soadjede v. Ashcroft, ___

F.3d ___ (5th Cir. Mar. 28, 2003), 2003 WL 1093979.

     The Pereiras also assert that the BIA violated 8 C.F.R.

§ 3.1(a)(7)(ii) because it affirmed the decision of the

immigration judge despite the fact that the immigration judge

committed material errors.    This is in effect a challenge to the

merits of the immigration judge’s decision.   Even if it is

assumed that the immigration judge did not consider their

documentary evidence detailing the conditions in Guatemala during

the 1980s and at the time of their departure (despite having

considered other documentary evidence presented before the

hearing), the Pereiras have not shown that this general


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
        The regulation is currently codified under 8 C.F.R.
§ 1003.1(a)(7)(ii).
                     No. 02-60477 c/w 02-60478
                                -3-

information was sufficient to overcome the flaws in the evidence

presented in the application and at the hearing.   The Pereiras

likewise have not established that Ruben Pereira’s membership in

a particular social group, resulting from his position as a

former national police officer, is sufficient to overcome that

evidence, in light of the fact that Ruben Pereira stayed on

relatively amicable terms with the police while working as a

truck driver.   We have reviewed the record and the briefs and

determine that the decision is supported by substantial evidence.

See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

The petition for review is DENIED.